DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 06/10/2022 has been entered and made of record. This application contains 36 pending claims. 
Claim 29 has been amended.
Claims 36-41 are newly added.
	
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

In the remarks filed on 06/10/2022, applicant argued that fails to explain or describe why the POSITA would have been motivated to modify the teachings of Sipilä in view of May to arrive at the features of claim 16 as a whole.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, claim 16 recites “[a] sensor package comprising: a non-conductive substrate; at least two electrically conductive coils located at a first side of the non-conductive substrate; an evaluation circuit located at a second side of the non-conductive substrate opposing the first side of the non-conductive substrate; and conductive connections between the at least two electrically conductive coils and the evaluation circuit” which directs toward a structure of a magnetic sensor. Fig. 4-5 of the Sipilä teaches a torque sensor having the structure of the above magnetic sensor.
Claim 16 further recites “wherein the evaluation circuit is configured to determine a position of the target and/or a change of position of the target” which is the functionality if the magnetic sensor. May discloses a magnetic sensor that can be used to measure torque and position. 
Furthermore, both Sipilä and May related to magnetic field sensor to detect change in the magnetic field effected by a target (fig. 1 of Sipilä and paragraph 0005 of May both disclose the target is a shaft).
Therefore, for all the reasons above, one skill in the art motivates to combine two arts.
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
And one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “a preferred direction” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As best understood “a preferred direction” interprets as any direction. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-24, 27-28, 31-35 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä, and further in view of May (US 20090217711, hereinafter May).

Regarding to claim 16, Sipilä discloses a sensor package (abstract) comprising: 
a non-conductive substrate (fig. 4-5[combination of 22, 24 and 404]); 
at least two electrically conductive coils (fig. 4-5[28s]) located at a first side of the non-conductive substrate; 
an evaluation circuit (paragraph 0051 and fig. 4-5[402s] as an evaluation circuit) located at a second side of the non-conductive substrate opposing the first side of the non-conductive substrate (fig. 4-5[combination of 22, 24 and 404]); and 
conductive connections between the at least two electrically conductive coils and the evaluation circuit (paragraph 0051 discloses the signals received from detectors 28 are communicated by wire or wireless methods).
However, Sipilä does not disclose
wherein the evaluation circuit is configured to determine a position of the target and/or a change of position of the target.
Paragraph 0005 of May discloses Magnetic transducer technology finds application in the measurement of torque and position. It has been especially developed for the non-contacting measurement of torque in a shaft or any other part being subject to torque or linear motion. A rotating or reciprocating element can be provided with a magnetized region, i.e. a magnetic encoded region, and when the shaft is rotated or reciprocated, such a magnetic encoded region generates a characteristic signal in a magnetic field detector (like a magnetic coil) enabling to determine torque or position of the shaft.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to use the sensor as taught by Sipilä to measure torque (Sipilä) or position (May) as matter of intended use.

Regarding to claim 17, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate comprises an electrically isolating, non-metallic, and/or low dielectric loss material (paragraph 0053 of Sipilä discloses the substrate fabricated from silicon).

Regarding to claim 18, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate is configured to impart substantial structural rigidity (fig. 4-5 of Sipilä shows the rigid substrate structure) or wherein a lead-frame is configured to impart structural rigidity.

Regarding to claim 19, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate comprises connection pads on the second side of the substrate for connecting the at least two electrically conductive coils with the evaluation circuit (paragraph 0051 of Sipilä discloses the signals received from detectors 28 are communicated by wire which indicates there are connection pads from the from the evaluation circuit connected to the coils).

Regarding to claim 21, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils are integrated at least partially into the substrate on the first side of the substrate (fig. 6, 11 of Sipilä shows the coils are integrated into the substrate).

Regarding to claim 22, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils do not structurally overlap each other or at least partially structurally overlap each other (fig. 6 of Sipilä shows coils not overlapping and fig. 11 shows coils overlapping).

Regarding to claim 23, Sipilä in view of May discloses the sensor package according to claim 16, wherein one of the at least two electrically conductive coils produces a magnetic field and the other of the at least two electrically conductive coils receives the magnetic field (fig. 4-6 shows transmitter and receiver coils).

Regarding to claim 24, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is a semiconductor device (the processor is a semiconductor device).

Regarding to claim 27, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils on the first side of the substrate define a first area (fig. 4-5 of Sipilä shows the coils on the bottom side of the substrate defined as a first area) and wherein the evaluation circuit is arranged on the second side of the substrate within a second area directly opposing the first area (fig. 4-5 of Sipilä shows the evaluation circuit on the top side of the substrate defined as a second area).

Regarding to claim 28, Sipilä in view of May discloses the sensor package according to claim 16, further comprising: at least one terminal, wherein the at least one terminal is one of a supply terminal, an input terminal and an output terminal, wherein the at least one terminal is connected to the evaluation circuit and/or to at least one of the at least two electrically conductive coils (paragraph 0035 of Sipilä discloses the sensor connected to the power supply which indicates there is at least one terminal).

Regarding to claim 31, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational position of the target (May discloses the sensor being used to detect the position therefore the evaluation circuit of Sipilä in view of May would be able to determine the rotational position (obvious variance of claim 32) of target as a matter of intended use ).

Regarding to claim 32, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a linear position of the target (May discloses the sensor being used to detect the linear position therefore the evaluation circuit of Sipilä in view of May determine the linear position of target).

Regarding to claim 33, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a linear movement of the target (May discloses the sensor being used to detect the linear position which in turn to determine the linear movement of the target therefore the evaluation circuit of Sipilä in view of May determine the linear movement of target).


Regarding to claim 34, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational movement of the target (May discloses the sensor being used to detect the position therefore the evaluation circuit of Sipilä in view of May would be able to determine the rotational position which in turn to determine the rotational movement  (obvious variance of claim 33) of target as a matter of intended use ).


Regarding to claim 35, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational position of the target, a linear position of the target, a linear movement of the target, and a rotational movement of the target (May discloses the sensor being used to detect the linear position which in turn to determine the linear movement of the target. Therefore the evaluation circuit of Sipilä in view of May determine the linear position, movement of target and rotation position, movement as a matter of intended use).

Regarding to claim 40, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils include at least one transmitting coil (fig. 4-5[18]) and at least one receiving coil (fig. 4-5[28s]), wherein the at least one receiving coil is configured to couple inductively with the at least one transmitting coil, and wherein the at least one receiving coil is configured for receiving a magnetic field that is influenced by the target in a preferred direction (fig. 1-2 shows the magnetic field 26 which is influence by the shaft, a broadest reasonable interpretation, a preferred direction being any direction, which is the direction of 26), wherein the preferred direction is defined by a predetermined structure of the target (see fig. 1-2 of Sipilä of fig. 4 of May), the predetermined structure of the target influencing magnetic field lines of a magnetic field transmitted by the at least one transmitting coil (see fig. 1-2 of Sipilä of fig. 4 of May).

Regarding to claim 41, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils include at least one transmitting coil (fig. 4-5[18]) that transmits a magnetic field and at least one receiving coil (fig. 4-5[28]), wherein the at least one receiving coil is configured to couple inductively with the at least one transmitting coil, and wherein the at least one receiving coil is arranged for accounting for different impinging field situations of the magnetic field due to a geometry of structures of the target (no description how of the arrangement, thus the structure of  in view of May would accounting for different impinging field situations of the magnetic field due to a geometry of structures of the target).


Claims 20, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä in view of May as applied to claim 16 above, and further in view of Milano.

Regarding to claim 20, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is mounted as flip chip onto the second side of the substrate (fig. 4-5 of Sipilä shows the evaluation circuit on the top side of the substrate connected to the coils on the bottom side of the substrate by wire which indicated as the evaluation circuit is mounted as flip chip).
Even if Sipilä in view of May does not disclose the evaluation circuit is mounted as flip chip onto the second side of the substrate.
Milano shows a magnetic sensing chip with a flip chip configuration.
Therefore at the time before the effective filing date, it would have been obvious to incorporate flip chip configuration as a matter of design choice. 

Regarding to claim 25, Sipilä in view of May discloses the sensor package according to claim 16, further comprising: a lead frame arranged only on the second side of the substrate.
Sipilä discloses an integrated magnetic sensing chip (paragraph 0052) and paragraph 0035 discloses the electrical coupling therefore it indicates that there is a lead frame.
Even if Sipilä does not disclose a lead frame arranged only on the second side of the substrate.
It is well known in that the chip has leas frame. Milano shows a magnetic sensing chip with lead frame.
Therefore at the time before the effective filing date, it would have been obvious to incorporate the lead frame in order to couple to other electrical device. Furthermore it would be obvious to have the lead frame on the second side or first side of the substrate as matter of design choice without unexpected result.

Regarding to claim 26, Sipilä in view of May and Milano discloses the sensor package according to claim 25, wherein the evaluation circuit is connected to the lead frame by wire bonds or mounted as flip chip onto the lead frame or wherein the evaluation circuit is connected to the lead frame via the substrate (Milano shows wire bond connection and flip chip configuration).

Regarding to claim 30, Sipilä in view of May discloses the sensor package according to claim 16, except wherein the sensor package is encapsulated by mold material.
Milano discloses a magnetic sensor package with mold resin.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to encapsulate the sensor with mold material in order to protect the sensor from the environment.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä in view of May as applied to claim 16 above, and further in view of Lee.

Regarding to claim 29, Sipilä in view of May discloses the sensor package according to claim16, further comprising: at least one passive component that is located at the second side of the non-conductive substrate (paragraph 0051 discloses 402 included sensors and other electronic components).
Even if Sipilä in view of May does not disclose the passive component, Lee discloses the coils are on top of the PCB while the evaluation circuit included passive components are located on the bottom of the PCB.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to include at least one passive component to the evaluation circuit as a matter of design choice.

Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä in view of May as applied to claim 16 above, and further in view of Elliott et al. (US 20140327432, hereinafter Elliott).

Regarding to claim 36, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils include a transmitting coil (fig. 9-10[18]) and a plurality of receiving coils (fig. 9-10[28s]).
However, Sipilä in view of May does not disclose wherein an area covered by the transmitting coil is larger than an area covered by at least one of the receiving coils. Since there is no criticality of the area covered by the transmitting coil is larger than the area covered by at least one of the receiving coils. Therefore, to have the area covered by the transmitting coil is larger than the area covered by at least one of the receiving coils, is matter of the design choice.
Furthermore, Elliott discloses an inductive sensor included a transmitter coil (fig. 3-4{22]) have an area larger than a receiver coil (fig. 3-4{32]).
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the Elliott into Sipilä in view of May in order to produce greater amounts of magnetic emissions.

Regarding to claim 37, Sipilä in view of May and Elliott discloses the sensor package according to claim 36, wherein the plurality of receiving coils are arranged on an outer perimeter of the transmitting coil such that the areas of each of the plurality of receiving coils at least partially overlaps with the area of the transmitting coil (fig. 9-10 of Sipilä).

Regarding to claim 38, Sipilä in view of May and Elliott discloses the sensor package according to claim 36, wherein the plurality of receiving coils are arranged on an outer circumference of the transmitting coil which has a shape of a circle such that the areas of each of the plurality of receiving coils at least partially overlaps with the area of the transmitting coil (fig. 3-4 of Elliott shows the transmitter coil having a circular shape and fig. 9-10 of Sipilä shows the transmitter overlapping with the receiving coil).

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 39, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein center points of the plurality of receiving coils are uniformly distributed along the outer circumference of the transmitting coil” including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863